Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

        plaintiffs,
  v.                                              Case No. 9:18-cv-80176 (BB/BR)


  CRAIG WRIGHT,


        defendant.
  _____________________________________/




                                JOINT TRIAL WITNESSES LIST
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 2 of 8



         The parties respectfully submit their proposed Joint Witness List pursuant this Court’s

  Order Scheduling Trial and Order of Instructions Before Calendar Call [D.E. 476].

  A. FACT WITNESSES

      1. Gavin Andresen. Mr. Gavin Andresen resides in Amherst, Massachusetts. He is a

         software developer. Estimated time for direct and cross-examination: 2 hours (by

         plaintiffs), 2 hours (by defense). By designation only.

      2. Kimon Andreou. Mr. Andreou resides in Broward County, Florida. He is an employee

         of Royal Caribbean Cruise Line. Estimated time for direct and cross-examination: 1

         hours (by plaintiffs), 2 hours (by defense).

      3. Carter Conrad. Mr. Conrad resides in West Palm Beach, Florida. He is an owner of

         Computer Forensics LLC. Estimated time for direct and cross-examination: 1.25 hours

         (by plaintiffs), 2 hours (by defense).

      4. Kaleb Jones. Kaleb Jones resides in Lake Worth, Florida. He is a student. Estimated

         time for direct and cross-examination: 1 hour (by plaintiffs), 1 hour (by defense).

      5. Joseph Karp. Mr. Karp resides in Palm Beach Gardens, Florida. He is a lawyer and

         founder of Karp Law Firm, P.A. Estimated time for direct and cross-examination: 1.25

         hours (by plaintiffs), 2 hours (by defense).

      6. Kursten Karr. Ms. Kursten Karr resides in Port Saint Lucie, Florida. Estimated time for

         direct and cross-examination: 1 hour (by plaintiffs), 1 hour (by defense).

      7. Ira Kleiman. Plaintiff Ira Kleiman resides in Palm Beach Gardens, Florida. He is self-

         employed. Estimated time for direct and cross-examination: 1 day (by plaintiffs), 1 day

         (by defense).




                                                  1
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 3 of 8



     8. Debra Kobza. Ms. Kobza resides in St. Augustine, Florida. She was the founder of

        GICSR. Estimated time for direct and cross-examination: 30 minutes (by plaintiffs), 15

        minutes (by defense). By designation only.

     9. David Kuharcik. Mr. Kuharcik has his office located in North Palm Beach, Florida. He

        is a Certified Public Accountant. Estimated time for direct and cross-examination 1.5

        hours (by plaintiffs), 3 hours (by defense).

     10. Confidential Third Party Witness. Witness resides outside the jurisdiction of the

        Court. Estimated time for direct and cross-examination: 20 minutes (by plaintiffs), 20

        minutes (by defense). By designation only.

     11. Donald J. Lynam. Mr. Lynam resides in Pakenham, Victoria, Australia. He is Dr.

        Wright’s uncle. Estimated time for direct and cross-examination: 30 minutes (by

        plaintiffs), 1.5 hours (by defense). By designation only.

     12. Corporate Representative / Records Custodian of Miami VA Hospital. The Miami

        VA Hospital is located in Miami, Florida. Estimated time for direct and cross-

        examination: 10 minutes (by plaintiffs), 30 minutes (by defense).

     13. Jimmy Nguyen. Mr. Nguyen resides in Seattle, Washington. He is a former CEO of

        nChain Group and currently the President of the Bitcoin Association. Estimated time for

        direct and cross-examination: 2 hours (by plaintiffs), 4 hours (by defense).

     14. Andrew O’Hagan. Mr. O’Hagan resides in London, UK. He is a journalist for the

        London Review of Books. Estimated time for direct and cross-examination: 2 hours (by

        plaintiffs), 1 hour (by defense). By designation only.




                                                 2
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 4 of 8



          15. Patrick Paige. Mr. Paige resides in West Palm Beach, Florida. He is an owner of

             Computer Forensics LLC. Estimated time for direct and cross-examination: 2 hours (by

             plaintiffs), 2 hours (by defense).

          16. Robert Radvanovsky. Mr. Radvanovsky resides in Chicago, Illinois. He is a

             cybersecurity researcher. Estimated time for direct and cross-examination: 30 minutes

             (by plaintiffs); 30 minutes (by defense). By designation only.

          17. Brendan Sullivan. Mr. Sullivan resides in New York City. He is a journalist for Modern

             Consensus. Estimated time for direct and cross-examination: 30 minutes (by plaintiffs).

             By designation only. Defendant objects to plaintiffs’ proposed use of Mr. Sullivan’s

             declaration at trial; Mr. Sullivan was not deposed. If Mr. Sullivan testifies at trial,

             defendant reserves 30 minutes for cross-examination.

          18. W&K Info Defense Research LLC, Plaintiff (Zachary Eisner Corporate

             Representative).1 W&K Info Defense Research LLC (“W&K”) is a Florida Liability

             company with its principal place of business in West Palm Beach, Florida. Zachary

             Eisner is an attorney who resides in Miami, Florida. Estimated time for direct and cross-

             examination: 2 hours (by plaintiffs), 3 hours (by defense).




  1   1
     Mr. Eisner was designated as the corporate representative for W&K to appear at deposition on
  the topics requested by defendant. He is not necessarily W&K’s corporate representative at trial.
  Defendant objects to the inclusion of undisclosed and unidentified individuals to testify on behalf
  of W&K because it violates the trial order, which requires the parties to provide the “full name of
  the witness and succinct identifying information, such as area of residence or employment
  affiliation, to help the prospective jurors determine whether they recognize a potential witness.”
  Trial Order [D.E. 476] § 1(B). Defendant is also unaware of any topics of examination that
  plaintiffs propose, and even if plaintiffs had provided those topics to defendant, they are already
  likely covered in defendant’s Rule 30(b)(6) topics.


                                                       3
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 5 of 8



     19. Jonathan Warren. Mr. Warren resides in Brooklyn, New York. He was the creator of

        Bitmessage. Estimated time for direct and cross-examination: 1 hour (by plaintiffs), 1.5

        hours (by defense). By designation only.

     20. Ramona Watts. Ms. Watts resides in the United Kingdom. She is the wife of Dr.

        Wright. Estimated time for direct and cross-examination: 1/2 day (by plaintiffs), 1/2 day

        (by defense).

     21. Jamie Wilson. Mr. Wilson resides in Queensland, Australia. He is a former director of

        Hotwire Preemptive Intelligence Pty. Estimated time for direct and cross-examination: 1

        hour (by plaintiffs), 1 hour (by defense). By designation only.

     22. Dr. Craig Wright, Defendant. Dr. Wright resides in the United Kingdom.. He is the

        Chief Scientist at nChain. Estimated time for direct and cross-examination: 1 day (by

        plaintiffs), 1 day (by defense).

     23. Lynn Wright. Ms. Wright resides in Australia. She is Dr. Wright’s ex-wife. Estimated

        time for direct and cross-examination: 1 hour (by plaintiffs), 1.5 hours (by defense). By

        designation only.

  B. EXPERT WITNESSES

     1. Andreas Antonopoulous. Mr. Antonopoulous resides in Laramie, Wyoming. He is

        being offered as an expert witness on the topic of Bitcoin and open blockchain

        technology. Estimated Time for direct and cross-examination: 3 hours (by plaintiffs), 3

        hours (by defense).

     2. Dr. Stefan Boedeker. Dr. Boedeker is a managing partner of Berkley Research Group in

        Los Angeles, California. Estimated Time for direct and cross-examination: 1.5 hours (by

        plaintiffs), 3 hours (by defense).




                                                4
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 6 of 8



     3. Nicholas J. Chambers. Mr. Chambers is a Senior Vice President in the Investigations,

        Dispute and Risks practice at AlixPartners, LLP in Washington, D.C. Estimated time for

        direct and cross-examination: 2.5 hours (by plaintiffs), 5 hours (by defense).

     4. Dr. William S. Choi. Dr. Choi is a Managing Director at AlixPartners, LLC in San

        Francisco, California. Estimated time for direct and cross-examination: 2 hours (by

        plaintiffs), 4 hours (by defense).

     5. Dr. Matthew Edman. Dr. Edman is Director in the Cyber Security & Investigations

        practice at Berkley Research Group in New York, NY. Estimated Time for direct and

        cross-examination: 5 hours (by plaintiff), 4 hours (by defense).

     6. Dr. William G. Eggington. Dr. Eggington is a professor of English Language and

        Linguistic at Brigham Young University in Utah. Estimated time for direct and cross-

        examination: 1.5 hours (by plaintiffs), 3 hours (by defense).

     7. Gordon Klein. Mr. Klein is a teacher at the UCLA School of Management and UCLA

        law school. Estimated Time for direct and cross-examination: 4 hours (by plaintiffs), 3

        hours (by defense).

     8. Dr. Ami Klin. Dr. Klin resides in Atlanta, Georgia. He works at Marcus Autism Center.

        Estimated time for direct and cross-examination: 3 hours (by plaintiffs), 4 hours (by

        defense).

     9. Dr. Robert Leonard. Dr. Leonard is professor of linguistics at Hofstra University in

        New York. Estimated time for direct and cross-examination: 2.5 hours (by plaintiff), 2

        hours (by defense).




                                                5
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 7 of 8



     10. Dr. D. Stewart MacIntyre, Jr. Dr. MacIntyre, Jr. is a Doctor of Medicine that works at

        Mercy Hospital in Miami, Florida. Estimated time for direct and cross-examination: 1.5

        hours (by plaintiffs), 3 hours (by defense).

     11. Kevin E. Madura. Mr. Madura is a Senior Vice President in the global Cybersecurity

        practice group at AlixPartners LLP in Washington, D.C. Estimated time for direct and

        cross-examination: 2 hours (by plaintiffs), 3 hours (by defense).

     12. William R. Nicholson. Mr. Nicholson is a Principal, Partner and Chief Compliance

        Officer of Heritage Capital Group in Jacksonville, Florida. Estimated time for direct and

        cross-examination: 1 hour (by plaintiffs), 1 hour (by defense).

     13. F. Harley Norwitch. Mr. Norwitch has his office located in West Palm Beach, Florida.

        He is the owner of Norwitch Document Laboratory. Estimated time for direct and cross-

        examination: 1.25 hours (by plaintiffs), 1.5 hours (by defense).




                                                 6
Case 9:18-cv-80176-BB Document 591 Entered on FLSD Docket 06/22/2020 Page 8 of 8



  Dated: June 22, 2020
                                                             Respectfully submitted,

  By: /s/ Amanda McGovern
                                                             By: /s/ Velvel Freedman
       AMANDA MCGOVERN                                          Velvel (Devin) Freedman, Esq.
       Florida Bar No. 964263                                   ROCHE CYRULNIK FREEDMAN LLP
       ANDRES RIVERO                                            200 S. Biscayne Blvd.
       Florida Bar No. 613819                                   Suite 5500 Miami, Florida 33131
       BRYAN PASCHAL                                            vel@rcfllp.com
       Florida Bar No. 091576
       ZAHARAH MARKOE                                           Andrew S. Brenner, Esq.
       Florida Bar No. 504734                                   BOIES SCHILLER FLEXNER LLP
                                                                100 SE 2nd Street, Suite 2800
       RIVERO MESTRE LLP                                        Miami, Florida 33131
       2525 Ponce de Leon Boulevard, Suite 1000                 abrenner@bsfllp.com
       Miami, Florida 33134
       Telephone: (305) 445-2500
       Fax: (305) 445-2505                                      Kyle W. Roche, Esq.
       Email: arivero@riveromestre.com
                                                                Joseph M. Delich
       Email: amcgovern@riveromestre.com
       Email: bpaschal@riveromestre.com                         ROCHE CYRULNIK FREEDMAN LLP
       Email: receptionist@riveromestre.com                     99 Park Avenue, 19th Floor
                                                                New York, New York 10016
       Attorneys for Dr. Craig Wright                           kyle@rcfllp.com
                                                                jdelich@rcfllp.com

                                                                Counsel to Plaintiffs Ira Kleiman as
                                                                Personal Representative of the Estate of
                                                                David Kleiman and W&K Info Defense
                                                                Research, LLC


                                     CERTIFICATE OF SERVICE

          I certify that on June 22, 2020, I electronically filed this document with the Clerk of the Court

  using CM/ECF. I also certify that this document is being served today on all counsel of record by

  transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                                     /s/ Amanda McGovern
                                                                     AMANDA MCGOVERN




                                                       7
